83340: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-18260: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83340


Short Caption:NEXNOVO TECH. CO., LTD. VS. MURPHY & CO., LLPCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A737975Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:08/16/2021 / Haire, PaulSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantNexnovo Technology Co., Ltd.Brian R. Dziminski
							(Dziminski Law Group)
						


RespondentMurphy & Co., LLPEric D. Hone
							(Hone Law)
						Joel Z. Schwarz
							(Hone Law)
						





Docket Entries


DateTypeDescriptionPending?Document


08/09/2021Filing FeeFiling Fee due for Appeal. (SC)


08/09/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)21-23040




08/09/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)21-23042




08/12/2021Filing FeeFiling Fee Paid. $250.00 from Dziminski Law Group.  Check no. 0224. (SC)


08/12/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC).21-23570




08/16/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Paul M. Haire. (SC).21-23767




08/17/2021Notice/IncomingFiled Notice of Appearance of Counsel of Record for Respondent Murphy & Co., LLP (Eric D. Hone and Joel Z. Schwarz of H1 Law Group appear as counsel of record for Respondent). (SC)21-24013




08/25/2021Docketing StatementFiled Appellant's Civil Docketing Statement. (SC)21-24822




09/02/2021Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for November 16, 2021, at 9:00 AM. (SC)21-25585




12/08/2021Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date: January 20, 2022, at 9:30 am. (SC).21-35006




01/19/2022Notice/IncomingFiled Respondent's Notice of Firm Name Change. (SC)22-01974




02/03/2022Notice/IncomingFiled Respondent's Notice of Firm Name Change. (SC)22-03685




03/17/2022Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC)22-08544




03/18/2022Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 14 days transcript request; 90 days opening brief and appendix. (SC)22-08626




04/07/2022Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 5/25/16, 8/22/19, 12/17/19, and 12/18/19. To Court Reporter: Jennifer Gerold. (REJECTED PER NOTICE FILED ON 4/7/22)(SC)


04/07/2022Notice/OutgoingIssued Notice of Rejection of Filed Document. (SC)22-10920




04/07/2022MotionFiled Appellant's Motion for Extension of Time to File Certificate of Transcript Request. (SC)22-10961




04/29/2022Order/ProceduralFiled Order Granting Motion.  Appellant shall have 7 days from the date of this order to file a transcript request form that fully complies with NRAP 9(a)(3).  (SC)22-13675




05/05/2022Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 5/25/16, 8/22/19, 12/17/19,  and 12/18/19. To Court Reporter:  Jennifer Gerold. (SC)22-14458




06/01/2022MotionFiled Stipulation/Dismiss Appeal. (SC)22-17381




06/06/2022TranscriptFiled Notice from Court Recorder Jennifer Gerold stating that the requested transcripts were delivered.  Dates of transcripts:  5/25/17, 12/17/19,  and 12/18/19.  (SC)22-17932




06/08/2022Order/DispositionalFiled Order Dismissing Appeal. Pursuant to the stipulation of the parties, and cause appearing, "this appeal is dismissed."  The parties shall bear their own costs and attorney fees. Case Closed/No Remittitur Issued. (SC)22-18260





Combined Case View